DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on an application filed in Japan on December 17th, 2019 as retrieved by the United States Patent and Trademark Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a system and independent claim 13 is directed to a method, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites a method for conducting general business interactions of sales activities of transaction processing through inputs from clerks or customers by receiving inputs from clerks or customers to process transactions.  Specifically, the claims recite:
A transaction processing system that includes a first apparatus and a second apparatus and is configured to process a transaction with a customer in a store, the transaction processing system comprising: a first receiver provided in the first apparatus and configured to input an instruction by the customer; a second receiver provided in the second apparatus and configured to input an instruction by a store clerk in the store; a processor configured to execute information processing for processing the transaction according to the instruction input by the first receiver or the second receiver; and a display provided in the first apparatus and configured to, when the processor executes the information processing according to the instruction input by the second receiver, a display operation performed by the store clerk when inputting the instruction with the second receiver.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities of transaction processing through inputs from clerks or customers, which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 1 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as first/ second apparatus, first/ second receiver, processor and a display) as a tool in claim 1 to perform the functions of processing, inputting and executing as claim 1 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a first/ second apparatus, first/ second receiver, processor and a display merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the first/ second apparatus, first/ second receiver, processor and a display performs the steps or sales activities of transaction processing through inputs from clerks or customers.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as first/ second apparatus, first/ second receiver, processor and a display) performing functions of processing, inputting and executing that correspond to acts required to carry out the abstract idea. Further, the use of a display provided in the first apparatus to perform a display operation is using said display in its ordinary capacity through computer implementation, which does not provide significantly more than the abstract idea (MPEP 2106.05(f)(2)).  The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, first/ second apparatus, first/ second receiver, processor and a display to perform the steps of processing, inputting and executing amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for sales activities of transaction processing through inputs from clerks or customers.  As discussed above, taking the claim elements separately, first/ second apparatus, first/ second receiver, processor and a display performs the steps or functions of sales activities for transaction processing through inputs from clerks or customers. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for sales activities of transaction processing through inputs from clerks or customers. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claim 13 describes a method performing the functions of processing, inputting, executing and performing relating to transaction processing through inputs from clerks or customers without additional elements beyond generic computer components such as first/ second apparatus and processor that provide significantly more than the abstract idea of commercial interactions for sales activities of transaction processing through inputs from clerks or customers as noted above regarding claim 1.  Therefore, this independent claim is also not patent eligible.
Dependent claims 2-11 and 14-20 further describe the abstract idea of commercial interactions for sales activities of transaction processing through inputs from clerks or customers.  These dependent claims do not include additional elements to perform their respective functions of processing, inputting, executing, not executing and informing beyond the generic computer components of a first/ second apparatus, first/ second receiver, processor, a display, handheld device, customer terminal and a clerk terminal and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 1 or 13 also renders dependent claims 2-11 and 14-20 as not patent eligible.
Dependent claim 12 further describe the abstract idea of commercial interactions for sales activities of transaction processing through inputs from clerks or customers.  Although this dependent claim does include the additional element touch panel [display] performing the function of display operation of claim 1, said element does not perform the remaining functions of the respective independent claim of which the claim depends.  Therefore, this claim does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  The dependency of this claims on ineligible independent claim 1 also renders claim 12 as not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki et al. (US Patent Application Publication 2021/0192902 A1).  
Regarding Claim 1, Sasaki teaches:
A transaction processing system that includes a first apparatus and a second apparatus and is configured to process a transaction with a customer in a store, the transaction processing system comprising (See Sasaki ¶ [0097] - describes a system using a POS terminal or a customer’s smartphone to register products for sale a conduct a transaction for said products): 
a first receiver provided in the first apparatus and configured to input an instruction by the customer (See Sasaki ¶ [0117-0118] - describes the customer using their mobile terminal to scan barcodes on products for sale, wherein said mobile terminal then registers said products as a product to be purchased by said customer); 
a second receiver provided in the second apparatus and configured to input an instruction by a store clerk in the store  (See Sasaki ¶ [0257-0258] - describes an employee inputting instructions into a POS terminal by touching the screen or scanning in a corrected price of a product); 
a processor configured to execute information processing for processing the transaction according to the instruction input by the first receiver or the second receiver (See Sasaki ¶ [0097-0099] - describes the system allowing the customer or an employee to register products for sale and complete a transaction through settlement of said transaction); and 
a display provided in the first apparatus and configured to, when the processor executes the information processing according to the instruction input by the second receiver, a display operation performed by the store clerk when inputting the instruction with the second receiver (See Sasaki ¶ [0116-0125] - describes the customer using their mobile terminal to scan barcodes on products for sale, wherein said mobile terminal then registers said products as a product to be purchased by said customer in a settlement of a transaction and [0279-0284] - describes the system prohibiting settlement of a transaction by a customer if the registered product list of said customer contains deferred items, thereby requiring intervention by an employee).
Regarding Claim 2, Sasaki teaches:
The system according to claim 1, wherein, in a first operation mode, the processor is configured to not execute the information processing according to the instruction input by the second receiver and, in a second operation mode, the processor is configured to execute the information processing according to the instruction input by the second receiver (See Sasaki ¶ [0097] - describes the system allowing a customer to complete a product transaction without employee intervention, [0370] - the processor/ CPU of the mobile device, [0373] - the CPU of the POS terminal and [0506] - describes the system using employee intervention to perform checkout operations).
Regarding Claim 3, Sasaki teaches:
The system according to claim 1, wherein, in a first operation mode, the processor is configured to execute the information processing according to the instruction input by the first receiver and, in a second operation mode, the processor is configured to not execute the information processing according to the instruction input by the first receiver (See Sasaki ¶ [0097] - describes the system allowing a customer to complete a product transaction without employee intervention, [0279-0284] - describes the system prohibiting settlement of a transaction by a customer if the registered product list of said customer contains deferred items, thereby requiring intervention by an employee [0370] - the processor/ CPU of the mobile device and [0373] - the CPU of the POS terminal).
Regarding Claim 4, Sasaki teaches:
The system according to claim 2, further comprising a second informing processor configured to inform, in the second operation mode, the customer that the input of the instruction by the first receiver is invalid (See Sasaki ¶ [0277-0284] - describes the system prohibiting settlement of a transaction by a customer if the registered product list of said customer contains deferred items, thereby requiring intervention by an employee).
Regarding Claim 5, Sasaki teaches:
The system according to claim 1, further comprising a first informing processor configured to inform the store clerk that, when the second receiver inputs a predetermined instruction, the predetermined instruction should be input by the first receiver (See Sasaki ¶ [0277-0284] - describes the system prohibiting settlement of a transaction by a customer if the registered product list of said customer contains deferred items, thereby requiring intervention by an employee).
Regarding Claim 6, Sasaki teaches:
The system according to claim 1, wherein the processor is configured to execute the information processing according to an operation mode (See Sasaki ¶ [0190] - describes the mobile terminal performing an operation of reading product code information).
Regarding Claim 7, Sasaki teaches:
The system according to claim 1, wherein the first apparatus comprises a handheld device (See Sasaki ¶ [0092] - describes the mobile terminal as a smartphone, which are known to be a type of handheld device).
Regarding Claim 8, Sasaki teaches:
The system according to claim 1, wherein the first apparatus is configured to input instructions from the customer to provide registration processing (See Sasaki ¶ [0116-0118] - describes the customer using their mobile terminal to scan barcodes on products for sale, wherein said mobile terminal then registers said products as a product to be purchased by said customer).
Regarding Claim 10, Sasaki teaches:
The system according to claim 1, wherein the first apparatus comprises a customer terminal (See Sasaki ¶ [0117-0118] - describes the customer/member using their mobile terminal to scan barcodes on products for sale).
Regarding Claim 11, Sasaki teaches:
The system according to claim 1, wherein the second apparatus comprises a clerk terminal (See Sasaki ¶ [0257-0258] - describes an employee inputting instructions into a POS terminal by touching the screen or scanning in a corrected price of a product).
Regarding Claim 12, Sasaki teaches:
The system according to claim 1, wherein the display comprises a touch panel (See Sasaki ¶  (See Sasaki ¶ [0092] - describes the mobile terminal as a smartphone with a touch panel display).
Regarding Claim 13, Sasaki teaches:
A method of operating a transaction processing system that includes a first apparatus and a second apparatus and is configured to process a transaction with a customer in a store, the method comprising (See Sasaki ¶ [0097] - describes a system using a POS terminal or a customer’s smartphone to register products for sale a conduct a transaction for said products): 
inputting an instruction by the customer in the first apparatus (See Sasaki ¶ [0117-0118] - describes the customer using their mobile terminal to scan barcodes on products for sale, wherein said mobile terminal then registers said products as a product to be purchased by said customer); 
inputting an instruction by a store clerk in the store 4813-8590-9447.168Atty. Dkt. 047373-3042 (JCG10026588USA) in the second apparatus (See Sasaki ¶ [0257-0258] - describes an employee inputting instructions into a POS terminal by touching the screen or scanning in a corrected price of a product); 
executing information processing, by a processor, for processing the transaction according to the instruction input by the customer or the store clerk (See Sasaki ¶ [0097-0099] - describes the system allowing the customer or an employee to register products for sale and complete a transaction through settlement of said transaction); and 
when executing the information processing according to the instruction input by the store clerk, performing a display operation by the store clerk (See Sasaki ¶ [0257-0258] - describes an employee inputting instructions into a POS terminal by touching the screen or scanning in a corrected price of a product, wherein said POS terminal displays image data comprising product information).
Regarding Claim 14, Sasaki teaches:
The method according to claim 13, wherein, in a first operation mode, the processor is configured to not execute the information processing according to the instruction input by the store clerk, and, in a second operation mode, the processor is configured to execute the information processing according to the instruction input by the store clerk. (See Sasaki ¶ [0097] - describes the system allowing a customer to complete a product transaction without employee intervention, [0370] - the processor/ CPU of the mobile device, [0373] - the CPU of the POS terminal and [0506] - describes the system using employee intervention to perform checkout operations).
Regarding Claim 15, Sasaki teaches:
The method according to claim 13, wherein, in a first operation mode, the processor is configured to execute the information processing according to the instruction input by the customer and, in a second operation mode, the processor is configured to not execute the information processing according to the instruction input by the customer. (See Sasaki ¶ [0097] - describes the system allowing a customer to complete a product transaction without employee intervention, [0279-0284] - describes the system prohibiting settlement of a transaction by a customer if the registered product list of said customer contains deferred items, thereby requiring intervention by an employee [0370] - the processor/ CPU of the mobile device and [0373] - the CPU of the POS terminal).
Regarding Claim 16, Sasaki teaches:
The method according to claim 14, further comprising informing, in the second operation mode, the customer that the 4813-8590-9447.169Atty. Dkt. 047373-3042 (JCG10026588USA)input of the instruction by the customer is invalid (See Sasaki ¶ [0279-0284] - describes the system prohibiting settlement of a transaction by a customer if the registered product list of said customer contains deferred items, thereby requiring intervention by an employee).
Regarding Claim 17, Sasaki teaches:
The method according to claim 13, wherein the first apparatus is configured to input instructions from the customer to provide registration processing (See Sasaki ¶ [0116-0118] - describes the customer using their mobile terminal to scan barcodes on products for sale, wherein said mobile terminal then registers said products as a product to be purchased by said customer).
Regarding Claim 18, Sasaki teaches:
The method according to claim 13, wherein the information processing includes at least one of registration processing or accounting processing (See Sasaki ¶ [0116-0125] - describes the customer using their mobile terminal to scan barcodes on products for sale, wherein said mobile terminal then registers said products as a product to be purchased by said customer in a settlement of a transaction).
Regarding Claim 19, Sasaki teaches:
The method according to claim 13, wherein the first apparatus comprises a customer terminal (See Sasaki ¶ [0117-0118] - describes the customer/member using their mobile terminal to scan barcodes on products for sale).


Regarding Claim 20, Sasaki teaches:
The method according to claim 13, wherein the second apparatus comprises a clerk terminal (See Sasaki ¶ [0257-0258] - describes an employee inputting instructions into a POS terminal by touching the screen or scanning in a corrected price of a product).

Conclusion          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW S WERONSKI/				Examiner, Art Unit 3687                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689